DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/08/2022.
Claim 1 has been amended; claims 10-13 are canceled; and therefore, currently claims 1-9 are pending in this application.
Response to Amendment
4.	The amendment to claim 1 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(a) beginning phase one of treatment during a first week, (b) playing a first phase one stimulation video, wherein the first phase one stimulation video includes a first number of phase one three-dimensional objects, (c) playing a first phase one suppression video, wherein the first phase one suppression video includes a second number of phase one three-dimensional objects, wherein the second number of phase one three-dimensional objects is less than the first number of phase one three-dimensional objects, (d) beginning phase two of treatment during a second week that is subsequent to the first week, (e) playing a first phase two stimulation video, wherein the first phase two stimulation video includes a first number of phase two three-dimensional objects, (f) playing a first phase two suppression video, wherein the first phase two suppression video includes a second number of phase two three-dimensional objects, wherein the second number of three-dimensional objects is less than the first number of phase two three-dimensional  objects, (g) beginning phase three of treatment during a third week that is subsequent to the second week, (h) playing a first phase three stimulation video, wherein the first phase three stimulation video includes a first number of phase three three-dimensional objects, and (i) playing a first phase three suppression video, wherein the first phase three suppression video includes a second number of phase three three-dimensional objects, wherein the second number of phase three three-dimensional objects is less than the first number of phase three three-dimensional objects.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a virtual reality device, which is utilized to play/display stimulation videos, etc. However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 

Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. a computing device utilized to display video, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting—according to the original disclosure—that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available computing device (e.g. a computer, a tablet or a mobile phone), which is utilized to present videos; such as a clinician uploads videos that the patient can access, etc. (see [0062] of the specification). 
It is further worth to note that the practice of using a virtual reality video (or simulation), as a therapeutic means to treat a condition of a patient, is already directed to a well-understood, routine and conventional activity (e.g. see (i) US 6,186,145: col.7, lines 18-35; col.15, lines 19-35, etc.; (ii) US 6,425,764: col. 8, lines 61-67; and col.9, lines 1-11, etc.; (iii) US 2009/0240172: [0020], [0025], [0026], etc.).   
The observations above indicate that the current claimed invention fails to amount to "significantly more' than an abstract idea.
i.e. claims 2-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Response to Arguments.
6.	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 02/08/2022). Although Applicant indicates disagreement regarding the findings under section §101, no specific arguments are currently presented. Instead, Applicant is maintaining the previous arguments. Accordingly, the Office also maintains the response presented in the previous office-action. 

Conclusion

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715